Citation Nr: 1145200	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In August 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.


FINDING OF FACT

The Veteran's recurrent skin cancer, claimed as basal cell carcinoma, is in part related to sun exposure incurred while in service.


CONCLUSION OF LAW

The criteria for an award of service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefits sought are being granted, no further discussion of the VCAA is necessary.
Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Veteran contends that he is entitled to service connection for skin cancer.  Specifically, he asserts (in several statements as well as his testimony) that he had excessive sun exposure while performing his duties as a personal equipment and survival instructor in Roswell, New Mexico.

At the outset, the Board finds the Veteran's account of sun exposure and subsequent sunburns during service to be competent and credible, as these are matters within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Moreover, his military duties involved activities that placed him outdoors for extended periods.

Service treatment records reflect that the Veteran was seen and treated for a left arm burn in October 1962.  The burn was cleansed and dressed.  There is no other noted treatment for burns.  On service separation examination, the Veteran did not offer complaints of any skin disorder, and clinical evaluation of his skin was normal.

Postservice treatment records dated from 1986 to 2007 document treatment beginning in 1988 for recurring basal cell carcinoma to several areas of his body, including the left arm.

In an undated statement, received by VA in November 2007, D. I. stated, in pertinent part:

". . I worked as a personal equipment and survival instructor.  I have skin cancer like [the Veteran]. . ..We were told we could not go to sick bay with our sunburns or we would be court martialed."

Private records from J. Y. P., M.D. dated in 2009 document treatment for recurring basal cell carcinoma.  As this physician noted in an April 2011 statement, the Veteran has a history of multiple basal cell carcinoma.  As Dr. remarked, it was widely accepted that this type of skin cancer develops after accumulated exposure to the sun.

In an April 2011 statement, the Veteran reported that he had no pre-service sun exposure, and in fact stated that prior to service he spent much time indoors due to unrelated health reasons.  When he did go outside, he wore long sleeves, protecting himself from the sun-rays.  Once in the military, he had to participate in activities involving significant sun exposure.  

In a June 2011 statement, E. K. P. reported that she had been acquainted with the Veteran when he lived in Roswell, New Mexico, serving on Walker Air Force Base.  She indicated that during that time, she witnessed the Veteran experience very serious sun burns.  She added that the Veteran was very fair-skinned.

During the Board hearing, the Veteran reiterated his contentions regarding the etiology of his skin cancer.  He further testified that he had no significant post-service sun exposure.  He added that the reason his service treatment records show treatment for "burns" rather than "sun burn" is because treatment for the later was an offense for which a service member could receive a court martial.

The above evidence fails to show that basal cell carcinoma first appeared while the Veteran was serving on active duty.  Furthermore, there is nothing to indicate that he experienced any symptoms of skin cancer during service.  Thus, service connection is only warranted if there is competent evidence which attributes basal cell carcinoma, initially diagnosed approximately some 23 years after service, to some service injury or event.  See 38 C.F.R. § 3.303(d).  

With respect to the Veteran's claimed sun exposure, the Board again notes that exposure to the sun would be consistent with his duties as a personal equipment specialist.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  Regarding his lay assertions that he would spend time for several hours in the sun performing his duties, the Veteran is competent to report such activities.  Furthermore, E. K. P. also confirms that the Veteran had serious sun burns from sun exposure.  There is nothing to impugn the credibility of such statements.  

Turning to the issue of whether his recurrent basal cell carcinoma is related to in-service sun exposure, the only competent medical evidence of record directly addressing the issue of etiology is the aforementioned April 2011 letter from Dr. J. Y. P.  The Board acknowledges that the physician, in the letter, notes that it is widely accepted that multiple basal cell carcinoma develops after accumulated exposure to the sun.  

The Board does not doubt that the Veteran incurred additional sun exposure following his separation from service.  However, service connection does not require that the sole etiology of a disease be service-related.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Here, the letter from Dr. J. Y. P. reasonably establishes that the current basal cell carcinoma is at least in part attributable to the in-service sun exposure.  Therefore, all elements of a service connection claim have been met and an award of such benefit is warranted.  In so finding, the evidence of record is at least in equipoise regarding the etiology of the current basal cell carcinoma.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for skin cancer is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


